Citation Nr: 9904972	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-41 481	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his granddaughter


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1996 rating 
decision by the RO which denied service connection for 
bilateral hearing loss.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim of service connection for bilateral hearing 
loss.


CONCLUSION OF LAW

The claim of service connection for bilateral hearing loss is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Army from 
November 1942 to January 1946.  His service discharge 
document reveals that he had a military occupational 
specialty of heavy truck driver with the combat engineers, 
and he had overseas service in the Pacific Theater of 
Operations.  His prior civilian employment was listed as 
jackhammer operator.  The veteran's service medical records 
are unavailable; the National Personnel Record Center (NPRC) 
has reported that such records were apparently destroyed in 
the 1973 NPRC fire.

Medical reports from the mid 1960s to the early 1970s show 
treatment for conditions unrelated to the ears or hearing 
loss, but in reporting past medical history the veteran 
related he had a severe fungal infection in both ears while 
in service.  The medical records also mention the veteran had 
employment in coal mines.  These medical records show no 
current complaints or findings of hearing loss or other ear 
problems.

In August 1995, the veteran filed a claim of service 
connection for bilateral hearing loss.

In support of his claim, he submitted an April 1993 report 
from Boscov's Hearing Aid Center.  The report reveals that 
the veteran reported having hearing difficulty which began in 
the 1940s and 1950s.  He stated that the cause of his hearing 
loss was due to infections.  The veteran reported that he had 
fungus infections while in the Philippines during World War 
II and possible scarring of ear drums.  He also reported he 
was a retired mine supervisor.

In a February 1996 letter, A. Leonard Zimmerman, M.D. stated 
that he examined the veteran in October 1975, at which time 
the veteran gave a history of gradual progressive hearing 
loss, a history of noise exposure, and a history of a series 
of ear infections when stationed in the Philippines.  Dr. 
Zimmerman stated that on examination the veteran's ear canals 
were patent and his tympanic membranes were intact.  He 
submitted a copy of the October 1975 audiogram and reported 
that it showed mild to moderate sloping high tone 
sensorineural hearing loss.

A February 1996 VA audiological examination revealed that the 
veteran had mild to moderate bilateral sensorineural hearing 
impairment.

In a February 1996 letter, Matthew J. Dvorchak, M.D., stated 
that he treated the veteran in November 1995 for a right 
inner ear infection, and there was no infection when the 
veteran was seen in January 1996.  He stated that the veteran 
had 58 percent hearing loss in the right ear and 50 percent 
loss in the left ear.

During a March 1996 VA audiological examination, the veteran 
stated that he had bilateral hearing loss which he felt was 
the result of ear infections he had during his World War II 
service in the Philippines.  He said that during service 
fungus caused severe swelling and drainage from both ear 
canals which required treatment at a dispensary.  He stated 
that approximately two months ago he was treated by his 
private physician for ear infection.  He related a 
significant history of excessive noise exposure while a 
combat engineer in service.  He reported that he was exposed 
to significant artillery, gunfire, and explosions.  He stated 
that after service, he worked at Bethlehem Steel, 7 years as 
a laborer and 15 years as a supervisor.  The audiologist 
reported that current testing revealed a moderate to severe 
sensorineural hearing impairment bilaterally.

During a February 1997 RO hearing, the veteran asserted that 
his current hearing loss was due to fungal infections of his 
ears during service.  He testified that he had ear infections 
in service which resulted in pain and swelling of the ears, 
and that the condition was treated and cleared up when he was 
sent to another duty station.  He stated that he continued to 
have problems with his ears following discharge from service 
in 1946, and that since service he had about half a dozen ear 
infections.  The veteran related that he did not file a VA 
claim shortly after service because his hearing was good and 
the ear infections would clear up with treatment.  He stated 
that after service he initially treated his ear infections 
himself and that it was not until the late 1950s that he 
sought medical treatment.  He indicated that such records 
were not available because the doctors who treated him had 
passed away.  He stated that he worked in the coal mines for 
approximately 40 years but that he was only exposed to noise 
for approximately 6 or 7 years.  He related that one of his 
jobs while working in the coal mines was checking noise 
readers.  He recalled that he was turned down from one job in 
the mid 1970s because of hearing loss.  The veteran's 
granddaughter testified that for the past 20 years she had 
noticed that the veteran had difficulty hearing.  

In April 1997, Dr. Dvorchak stated that the veteran had 
suffered from chronic fungal infections for a number of 
years.  He related that the veteran had significant exposure 
in the military service, while stationed in the Philippines.  
The doctor said that the veteran also suffered from chronic 
hearing loss which may also be service related.

The veteran submitted a number of other statements of his 
own, dated from 1996 to 1998, in which he asserted that his 
current hearing loss was due to fungal ear infections or 
noise exposure in service.  He described treatment for the 
ear infections during service and detailed his military 
duties including combat noise exposure.  He clarified that he 
worked a total of 40 years for the mines, including for 2 
years before service and for 38 years after service until his 
retirement in 1983.  He pointed out that for the last 33 
years of his employment he was as a mine supervisor, 
including one job taking noise readings, but he did not feel 
he had significant noise exposure during most of his years of 
mine employment.  The veteran recalled a doctor treated him 
for a left ear problem in 1959, and another doctor treated 
him for a right ear problem in 1964; but the doctors were 
deceased and their records were unavailable.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain chronic diseases, including sensorineural hearing 
loss, which become manifest to a compensable degree within 
the year after service, will be rebuttably presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (medical evidence or, in some 
circumstances, lay evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

The determinative question in the instant case is whether the 
veteran has submitted a well-grounded claim of service 
connection for bilateral hearing loss.  In this regard, the 
Board notes that the veteran's service medical records from 
his 1942-1946 active duty are not available.  Medical reports 
beginning in the 1960s show he gave a history of having 
fungal infections in both ears while in service.  The Board 
finds that these histories are probative and credible 
evidence showing that the veteran indeed had ear infections 
in service, since the histories were given spontaneously, 
well before any claim for service connection.  Moreover, 
given the circumstances of World War II combat service, the 
veteran's lay history is accepted as satisfactory proof of 
both ear infections and noise exposure in service.  
38 U.S.C.A. § 1154(b).  Of course, the veteran also has a 
significant history of civilian noise exposure from many 
years of working in the mines, both before and after service.  
The first medically documented hearing loss was in 1975.

Although there is evidence showing that the veteran had ear 
infections and noise exposure in service, and that he 
currently has bilateral hearing loss, a well-grounded claim 
for service connection also requires competent medical 
evidence on a nexus between an in-service disease or injury 
and a current disability; and this requirement of medical 
evidence of causality still applies when a condition is 
alleged to be related to combat.  38 U.S.C.A. § 1154(b); 
Boyer v. West, 11 Vet.App. 477 (1998) (revised and affirmed 
on reconsideration, January 27, 1999); Caluza, supra.  There 
is no competent medical evidence which provides a nexus 
between the veteran's service (including ear infections and 
noise exposure during service) and his current hearing loss.  
Dr. Dvocchak's April 1997 statement does not specifically 
link current hearing loss with ear infections or noise 
exposure in service, and the doctor's statement that the 
veteran's hearing loss may be service related is speculative 
and insufficient to make the claim well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992)

The veteran's and his granddaughter's assertion to the effect 
that he has bilateral hearing loss which is due to ear 
infections or noise exposure in service cannot be considered 
competent medical evidence to well-ground the claim of 
service connection, since they are laymen and have no 
competence to give a medical opinion on diagnosis or 
causation.  Grottveit v. Brown, 5 Vet.App. 91 (1993).  
Similarly, some medical reports from the 1990s recite the 
veteran's lay opinion that his hearing loss is due to ear 
infections in service.  Such a mere transcription of the 
veteran's incompetent lay opinion on causality does not 
constitute competent medical evidence of a nexus to make his 
claim well grounded.  LeShore v. Brown, 8 Vet.App. 406 
(1995).

In the absence of competent medical evidence linking the 
veteran's current hearing loss to an incident of service, the 
Board must concludes that his claim for service connection 
for bilateral hearing loss is implausible and must be denied 
as not well grounded.  38 U.S.C.A. § 5107(a); Boyer, supra.  
The veteran should be aware that he may again claim service 
connection for this disability in the future, but he must 
submit competent medical evidence of causality, as discussed 
above.


ORDER

Service connection for bilateral hearing loss is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

